Citation Nr: 0114763	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Dissatisfaction with the initial 30 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once per week, 
impaired judgment, disturbances of motivation and mood with 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Findings of obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships have never been demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
50 percent, but not more, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 
including Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, the Board finds that the medical records referable 
to treatment of the service-connected PTSD have been obtained 
in this case.  In addition, the veteran has been provided 
with thorough VA examinations in connection with the claim 
for increase.  Moreover, in light of the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the veteran's claim is 
required.  

Historically, the veteran was granted service connection for 
PTSD by way of a February 2000 rating decision.  A 30 percent 
rating was assigned to the veteran's service-connected PTSD 
effective from the effective date of service connection.  The 
veteran timely appealed that determination contending that 
his PTSD warrants a rating in excess of 30 percent.  

On the September 1999 VA examination, the veteran reported 
feeling very nervous.  The veteran noted that he did not 
sleep well and felt depressed all of the time.  The veteran 
indicated that the marital difficulties with his wife had 
gotten worse over the past two or three years.  The veteran 
reported nightmares once or twice per week about events in 
Vietnam.  It was noted that the veteran maintained his job at 
the railroad for the past 22 years but that he did not have 
to work with others at his job.  The veteran indicated that 
he preferred to stay at home when he was not working and had 
difficulty being around crowds.  The veteran reported that he 
occasionally still hunted, but described how he broke his leg 
from jumping from a deer stand after an aircraft flew over 
low and scared him.  The veteran indicated that he did not 
watch anything about war or violence on television because it 
made him nervous and upset.  The veteran had thoughts of 
suicide, but had never tried.  The veteran had thoughts of 
wanting to hurt others.  The veteran was easily agitated by 
people behind him or by loud, unexpected noises.  

On mental status examination, the veteran was noted to be 
alert, oriented and anxious, but cooperative.  His mood was 
"some days good and some days bad" with a somewhat blunted 
affect.  Speech was slow and soft.  There was no psychomotor 
agitation or retardation.  Facial expression was anxious with 
fair eye contact.  Thought processes were slowed, but goal 
directed.  Thought content was devoid of any current auditory 
or visual hallucinations.  There was no evidence of 
delusional material.  There was some homicidal and suicidal 
ideation, but no active plan.  Memory was fair for immediate, 
recent, and remote events.  He was able to concentrate with 
some effort to spell house backwards and interpret a proverb.  
His intelligence was estimated in the average range.  The 
veteran had partial insight into his current condition.  

The diagnostic impression was that of PTSD with a Global 
Assessment of Functioning (GAF) score of 55.  The examiner 
concluded that the veteran was experiencing some moderate 
symptoms of PTSD including sleep disturbance, significant 
avoidance behavior, exaggerated startle response, depressed 
mood, anger, and irritability.  His social adaptability and 
interactions with others was moderately impaired.  His 
flexibility, reliability, and efficiency in an industrial 
setting was mild to moderately impaired.  Thus, the examiner 
estimated the veteran's level of disability to be in the 
definite to at times considerable range.  

The veteran was afforded a VA examination in August 2000.  
The veteran reported taking Prozac and Trazodone to help him 
sleep.  The veteran indicated that his main problems 
continued to be the frequent nightmares that he had and the 
fact that he just did not want to be around people including 
his family.  The veteran indicated that he still worked as a 
railroad driver but that he missed time from work because he 
woke up and just did not feel good or feel that he could 
manage being around other people.  The veteran stated that, 
when he is not at work, he preferred to stay at home.  The 
veteran noted that he had been fighting with his wife lately 
because she often invited people over and he preferred to 
remain alone.  The veteran noted that he was depressed some 
of the time and had thoughts of suicide.  

On mental status examination, the veteran's grooming was 
fair.  He was oriented to time, person and place.  His mood 
was depressed.  He was soft spoken.  Once during the 
interview, he cried when thinking about his children.  He 
denied having hallucinations.  There was no evidence of 
delusions.  The impression was that of PTSD with social 
isolation noted on Axis IV.  His current GAF score was noted 
as being 55.  

The examiner concluded that the veteran had moderate symptoms 
of PTSD.  He had few friends, had trouble functioning in his 
job, tended to isolate himself, had difficulty sleeping with 
intrusive thoughts and ongoing depression.  The examiner 
considered the veteran moderately disabled from his 
psychiatric disorder.  

VA outpatient treatment records from August 1999 through 
April 2001 indicate that the veteran sought treatment for his 
PTSD.  In essence, these records show that the veteran often 
complained of poor sleep, depression, irritability toward his 
wife, isolation, flashbacks and nightmares about Vietnam and 
exaggerated startle response.  Low energy and poor motivation 
were also noted.  The records also note an increase in 
difficulty with his wife.  Specifically that the veteran's 
PTSD had put a strain on his relationship with his wife due 
to his refusal to leave the house or engage in social 
activities.  

The records do not show that the veteran had hallucinations 
or was delusional.  Suicidal ideation was present, but there 
was no plan noted.  

An October 2000 outpatient treatment record noted at that 
time that the veteran reported having panic attacks several 
times per week, at times he has them daily.  Disturbance of 
motivation and mood was noted as was difficulty in 
establishing and maintaining effective work and social 
relationships.  Irritability, anger and isolation were noted.  
Cognitively, his memory and concentration and at times 
comprehension and judgment were affected by PTSD symptoms 
(intrusive thoughts and panic attacks were noted).  The 
veteran's PTSD was noted as being considerable to severe with 
a Global Assessment of Functioning (GAF) score of 49.  The 
examiner noted that the veteran was still working "due to a 
Herculean effort on his part," and indicated that most 
people with his symptomatology would not be able to work 
reliably.  

Finally, an April 2001 mental health outpatient note 
certified that the veteran had been receiving PTSD treatment 
for the past 2 years.  It was indicated that the veteran was 
currently taking medication to help him cope with increasing 
PTSD symptoms in additional to concentration problems, sleep 
problems, nightmares and flashbacks.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2000), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2000), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In considering the evidence of record, the Board finds that 
the level of disability referable to the service-connected 
PTSD is shown to satisfy the criteria for the assignment of a 
50 percent rating, but not more, since the date of the claim 
of service connection.  Specifically, the veteran continued 
to report symptoms such as frequent nightmares, isolation, 
depression.  Suicidal ideation was reported, but without a 
plan.  In addition, hallucinations were denied and there was 
no evidence of delusions.  GAF scores were noted as 55 on 
both VA examinations in September 1999 and August 2000.  In 
both VA examinations, moderate symptoms of PTSD were noted.  

Importantly, the Board notes that the veteran has been 
married to the same woman for over 30 years and has held the 
same job for over 22 years.  While the evidence shows that 
the veteran has difficulty in establishing and maintaining 
effective social relationships, he clearly does not exhibit 
an inability to establish and maintain such relationships as 
is evidenced by his lengthy marriage and consistent career.  

The Board notes that, in contrast to the moderate symptoms 
noted in the VA examinations in September 1999 and August 
2000, the October 2000 outpatient treatment report indicated 
that the veteran's PTSD was considerable to severe and 
assigned a GAF score of 49.  However, the symptomatology 
reported during that time was very similar to that noted in 
connection with the actual VA examinations done for rating 
purposes.  Significant differences in reported symptomatology 
on the October 2000 report in contrast to the VA examinations 
include a reported increase in panic attacks and reported 
minor memory loss.  

While the record may reflect increased PTSD symptoms of 
moderate severity, they do not warrant an evaluation higher 
than 50 percent for the veteran's PTSD under the applicable 
rating criteria.  The Board nonetheless finds, that when all 
of the evidence is taken as a whole, the veteran's disability 
picture more nearly approximates that consistent with a 50 
percent evaluation from the effective date of the grant of 
service connection.  In this regard, a higher 70 percent 
evaluation is not warranted for the reasons set forth 
hereinabove.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted hereinabove, the veteran 
has demonstrated a level of impairment that warrants a 50 
percent evaluation for the service-connected PTSD since the 
effective date of the grant of service connection.  



ORDER

An initial 50 percent rating for the service-connected PTSD 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

